Continuation sheet:

Continuation of 7:
The grounds of rejection set forth in the final Office action filed 2 February 2021 are maintained.  The new limitation of “the thus obtained inner layer of said container releases from the thus obtained outer layer upon introduction of a pressurized gas through the at least one vent to at least one point of interface between the two layers” recited in claim 6 is interpreted as being a product-by-process limitation as it pertains to process by which the inner layer is separated from the outer layer in the container which is formed from the claimed preform.  The Examiner contends that the preforms taught by the applied prior art comprise each and every physical feature of the preform recited in claim 6 including a vent which extends to an interface between an inner and outer layer wherein the inner and outer layers are separable.  As such, in the absence of objective evidence of a nonobvious difference between the claimed preform and the preform disclosed by the applied prior art, the Examiner reasonably interprets the preform of the prior art as meeting all the physical limitations of the claimed preform.

Continuation of 12:
On pages 7 and 11 of the remarks Applicant asserts that Seki fails to disclose or make obvious a preform having an inner layer which is separated from an inner layer by the introduction of a pressurized gas through at least one vent.  However, the limitation in claim 6 of releasing the inner layer from the outer layer via the introduction of a pressurized gas though a vent to a point of interface between the inner and outer layers 
Regarding the applied prior art the Examiner notes that the preform taught by Seki as modified by Goto comprises each and every physical feature of the preform recited in claim 6 including a vent which extends to an interface between an inner and outer layer wherein the inner and outer layers are separable.  As such, in the absence of objective evidence of a nonobvious difference between the claimed preform and the preform taught by modified Seki, the Examiner reasonably interprets the preform of modified Seki as meeting all the physical limitations of the claimed preform. For this reason Applicant’s argument is not found persuasive.
On page 8 of the remarks Applicant asserts that Goto teaches that the inner and outer layers of the preform/bag-in-container of Kuwabara must be made of different materials.  As an initial point, it is noted that the teachings of Kuwabara are not relied upon as a basis of the instantly pending rejection. However, assuming that Applicant intended to indicate that the asserted teaching that the inner and outer layer must be 
On pages 8 and 9 of the remarks Applicant notes that the bag-in-container disclosed by Goto dispenses liquid by vacuuming the interior of the inner bag.  Applicant goes on to assert that Goto does not describe or suggest attaching a pressurized gas to a vent.  However, Applicant has not actually indicated how the preform disclosed by Goto would have been materially different from the claimed preform.  Again it is noted that the limitation in claim 6 of releasing the inner layer from the outer layer via the introduction of a pressurized gas though a vent to a point of interface between the inner and outer layers is a product-by-process limitation as it pertains to the process by which the two layers are separated.  The Examiner contends that the preform taught by modified Goto as comprises each and every physical feature of the preform recited in claim 6 including a vent which extends to an interface between an inner and outer layer wherein the inner and outer layers are separable.  As such, in the absence of objective evidence of a nonobvious difference between the claimed preform and the preform taught by modified Goto, the Examiner reasonably interprets the preform of modified Goto as meeting all the physical limitations of the claimed preform. For this reason Applicant’s argument is not found persuasive.
On page 9 of the remarks Applicant asserts that the combined teachings of Seki and Goto do not teach or suggest a preform with an inner and outer layer formed of the same material.  However, this assertion appears to be based on an inaccurate summary of the teachings of Seki.  The Examiner notes that Seki teaches a preform comprising an inner layer formed from PET and an outer layer formed from a PET/PA MXD6 blend (see Seki ¶0022 and claim 4). In this case, both layers comprise PET which reads on the claimed same material. As such, Applicant’s argument is not found persuasive.
On page 10 of the remarks Applicant asserts that Butterworth addresses preforms wherein the inner and outer layers are made of different materials.  However, this assertion ignores that fact that Butterworth specifically teaches that typically the material used to form the inner and outer parts of the disclosed preform is the same and usually is PET (see page 12 lines 25-27 of Butterworth).  As such, it is clear that Butterworth teaches a preform comprising an inner and outer layer formed from the same material and that PET is useful for forming the inner and outer layers of preforms in which the inner layer is configured to be separated from the outer layer.  For this reason Applicant’s argument is not found persuasive.
On page 11 of the remarks Applicant notes that Butterworth indicates that PET may distort and deform if the bottle and its contents are subjected to postfilling pasteurization process.  Applicant goes onto assert that the combination of the teachings of Seki and Butterworth would therefore not arrive at the claimed invention.  However, as is noted above, Butterworth specifically teaches that typically the material used to form the inner and outer parts of the disclosed preform is the same and usually is PET.  Additionally, it is noted that Seki does not teach or suggest that the disclosed 

/LEE E SANDERSON/Primary Examiner, Art Unit 1782